TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-20-00556-CV


 Emergency Services of Texas, P.A.; Hill Country Emergency Medical Associates, P.A.;
   Longhorn Emergency Medicine Associates, P.A.;, ACS Primary Care Physicians
   Southwest, P.A.; Longhorn Observation Medical Associates, P.A.; Central Texas
Emergency Associates, P.A.; Texas Medicine Resources, LLP; Texas Physician Resources,
          LLP; and Pediatric Emergency Medicine Group, LLP, Appellants

                                              v.

           Celtic Insurance Company; and Superior Health Plan, Inc., Appellees


              FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-GN-18-003838, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion to dismiss this appeal, explaining that

they have settled their dispute.   We grant the joint motion and dismiss the appeal.   See

Tex. R. App. P.42.1(a).



                                           __________________________________________
                                           Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Baker and Smith

Dismissed on Joint Motion

Filed: October 14, 2021